Citation Nr: 0800908	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  06-31 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Whether a September 18, 2006, decision of the Board of 
Veterans' Appeals (Board), which denied service connection 
for post-traumatic stress disorder (PTSD), should be revised 
or reversed on the basis of clear and unmistakable error 
(CUE).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The veteran had active service from October 1967 to May 1969.  

The veteran, the moving party, filed a statement which was 
received on October 26, 2006, and has been accepted as a 
motion to revise or reverse, on the basis of CUE, a decision 
of the Board promulgated on September 18, 2006 that denied a 
claim of service connection for PTSD.  See 38 U.S.C.A. §§ 
5109A and 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 
(2007).  



FINDINGS OF FACT

1.  The record establishes that the veteran's claim of 
service connection for PTSD was denied in a September 18, 
2006, Board decision because there was no current diagnosis 
of PTSD, and the denial of the claim represented a reasonable 
application of the known facts to the law as applicable at 
that time.  

2.  The record does not reveal any kind of error of fact or 
law in the Board's September 18, 2006, decision that, when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  



CONCLUSION OF LAW

The criteria for revision or reversal of the September 18, 
2006, decision of the Board on the basis of CUE have not been 
met.  38 U.S.C.A. §§ 5107, 5110, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.105(a), 20.100, 20.1402, 20.1403 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  This law 
contemplates VA's notice and duty to assist obligations in 
the context of claims for benefits.

An allegation of CUE does not actually represent a "claim" 
but rather is a collateral attack on a final decision.  Thus, 
the provisions of the VCAA are not applicable to CUE claims.  
See Livesay v. Principi, 15 Vet. App. 165 (2001) (holding 
that a litigant alleging CUE is not pursuing a claim for 
benefits pursuant to part II or III, but rather is 
collaterally attacking a final decision, pursuant to section 
5109A of part IV or section 7111 of part V of title 38).  
Therefore, the Board will proceed with consideration of the 
veteran's appeal.  


Analysis

The veteran claims CUE in the September 18, 2006, Board 
decision that denied service connection for PTSD.  
Specifically, he asserts that a revised decision is 
appropriate as evidence showing he had valid PTSD stressors 
and treatment for said disorder was either overlooked or 
withheld.  He further asserts that VA failed to afford him a 
VA examination, which would have verified a diagnosis of 
PTSD.  

A decision issued by the Board is final. 38 U.S.C.A. §§ 7103, 
7104(a); 38 C.F.R. 
§§ 20.1100, 20.1104(a)(1).  Previous determinations of the 
Board that are final and binding, including decisions of the 
degree of disability, will be accepted as correct in the 
absence of CUE.  Where evidence establishes such error, 
however, the prior decision will be reversed or amended.  38 
C.F.R. § 3.105(a).  

A final Board decision may be revised or reversed on the 
grounds of CUE by the Board on its own motion or upon request 
of a moving party at any time after the decision is made.  38 
U.S.C.A. §§ 5109A(a), 7111(a), (c).  Motions for review of 
prior Board decisions on the grounds of CUE are adjudicated 
pursuant to the Board's Rules of Practice codified at 38 
C.F.R. §§ 20.1400-1411 (2007).  

A motion alleging CUE in a prior Board decision must set 
forth clearly and specifically the alleged CUE, or errors of 
fact or law in the Board decision, the legal or factual basis 
for such allegations, and why the result would have been 
different but for the alleged error.  38 C.F.R. § 20.1404(b).  

CUE is determined by three criteria: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Russell v. Principi, 3 Vet. App. 
310 (1992).  

It has been held that CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  A disagreement with how facts were evaluated is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).  

After careful consideration of all procurable and assembled 
data, the Board notes that the appeal cannot be allowed on 
the basis that there was a failure in the duty to assist.  
Moreover, there has been no showing that the correct facts, 
as they were known at the time, were not before the 
adjudicator or that the statutory or regulatory provisions 
extant at the time were incorrectly applied.  Russell, 3 Vet. 
App. at 313.  

First, the Board finds that a failure in the duty to assist 
or in the instant case, a failure to afford the veteran a VA 
examination, does not establish CUE.  See Cook v. Principi, 
318 F.3d 1334 (Fed. Cir. 2002).  In Cook, the Federal Circuit 
emphasized that a purported failure in the duty to assist 
cannot give rise to CUE, nor does it result in "grave 
procedural error" so as to vitiate the finality of a prior, 
final decision.  

The Board would note that during the pendency of the appeal, 
the veteran was incarcerated in the Department of Corrections 
of the Commonwealth of Pennsylvania.  Efforts were in fact 
made to afford the veteran a VA examination as ordered by the 
August 2003 Board Remand.  A VA examination was scheduled in 
October 2005.  The veteran was not transported for the 
examination.  

In February 2006, the VA Medical Center (VAMC) in Lebanon, 
Pennsylvania, sent a letter to SCI Mahanoy notifying them of 
the veteran's missed examination on October 12, 2005.  The 
letter indicated that letters were sent to the "The Medical 
Section" and "The Captain of the Guard" informing them of 
the October 2005 appointment.  The letter stated that the 
VAMC was not notified the veteran would not be transported to 
their facility.  Copies of worksheets were provided in order 
for the veteran to be afforded a VA examination by a prison 
psychiatrist or psychologist.  There was no response.  

An Inmate's Request to Staff Member, which was not received 
until October 2006, after the Board decision was promulgated, 
showed that VA's request had been referred to the Central 
Office.  VA's request for the veteran to be examined by a 
prison doctor apparently raised a question as to whether a 
state employee could act on behalf of a federal agency.  A 
resolution was not provided.  The veteran's representative 
argued that the Department of Corrections would have allowed 
him to be examined by a VA employee; however, that was not 
demonstrated by the aforementioned inmate request received in 
October 2006.  

More importantly, in September 2006, the Board ultimately 
determined that there was no evidence linking the claimed 
PTSD to any documented event or incident of service and no 
reasonable possibility that a VA examination would result in 
findings favorable to the veteran; thus, an etiology opinion 
was not "necessary." See generally Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  

The veteran next argued that a revised decision is 
appropriate as evidence showing he had valid PTSD stressors 
and treatment for said disorder was either overlooked or 
withheld.  

According to the law in effect in 2006, service connection 
for PTSD required medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a), a link established 
by medical evidence between current symptoms and an in-
service stressor, and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2006).  

A review of the evidence at the time of the September 2006 
decision shows that the veteran had active duty service from 
October 1967 to May 1969.  He served in the Republic of 
Vietnam from May 1968 to May 1969.  His awards included the 
Vietnam Service Medal and the Vietnam Campaign Medal with two 
overseas bars.  His military occupational specialty was heavy 
vehicle driver.  

The service medical records were negative for any complaints 
or findings referable to PTSD.  A December 1999 VA outpatient 
treatment record indicated the veteran seemed to fall within 
the range warranting a diagnosis of PTSD; however, a 
definitive diagnosis was not rendered.  

The records from the Pennsylvania Department of Corrects 
showed the veteran participated in a PTSD group offered to 
Vietnam veterans.  In an October 2000 letter, a Pennsylvania 
Department of Corrections official stated the Department did 
not assess inmates for a diagnosis of PTSD to be involved in 
the group; nor was a diagnosis of PTSD required for 
participation in the group.  

Additional inmate treatment records showed the veteran was 
treated for adjustment disorder, antisocial personality 
disorder and major depression.  PTSD was noted as self-
reported in February 2005.  

VA outpatient treatment records dated in November 2000 
indicated the veteran "struggled with PTSD issues related to 
combat experience."  Again, a definitive diagnosis was not 
rendered.   

In support of his claim, the veteran submitted stressor 
statements concerning his PTSD symptoms.  He repeatedly 
indicated that he was unable to provide specific information 
that would permit verification of any reported stressor 
information.  Instead, he submitted accounts of mortar 
attacks, enemy fire, enemy incursions, etc., obtained from 
various resource materials and books for the period of time 
he was in the Republic of Vietnam.  

A response from the U.S. Armed Services Center for Unit 
Records Research (USASCRUR) (now called the U. S. Army and 
Joint Services Records Research Center (JSRCC) dated in 
February 2005 failed to confirm that the veteran's barracks 
in Long Binh had been destroyed on or about April 15, 1968.  

The Board determined that there was no current diagnosis of 
PTSD and thus, the veteran could not meet the criteria for 
service connection.  Accordingly, his claim of service 
connection for PTSD was denied.  

The veteran in essence argues that the clinical evidence of 
record in September 2006 established that he had PTSD.  An 
"undebatable" error would establish CUE in the Board's 
September 2006 decision.  However, the clinical records 
available in September 2006 included participation in a PTSD 
group and self-reported PTSD to prison officials.  There was 
no definitive diagnosis of record.  Moreover, a valid 
stressor could not be established.  

Thus, the Board's conclusion, at the time of the September 
2006 decision, that the evidence of record did not contain a 
current diagnosis of PTSD was not "undebatably" erroneous, 
and was, rather, a reasonable application of the known facts 
to the law applicable at that time.

The veteran contends that there were errors in the 
adjudication of his claim. While asserts that evidence was 
withheld or overlooked, has not identified any specific 
finding or conclusion which was undebatably erroneous.  

The record does not reveal any kind of error of fact or law 
in the September 18, 2006, decision that, when called to the 
attention of later reviewers, would compel the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  The 
criteria for a finding of CUE have not been met, and the 
motion must be denied.  



ORDER

The motion for revision or reversal of the September 18, 
2006, decision on the basis of CUE is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


